Citation Nr: 0912663	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right eye disability 
to include detached retina and cataract.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for a right eye condition.  


FINDING OF FACT

The Veteran's right eye condition first manifested many years 
after service and is not shown to be related to his service 
or to any incident therein.


CONCLUSION OF LAW

The Veteran's current right eye condition was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran's service medical records show no record of any 
treatment for a detached retina while in service.  In March 
1975, a minor insult to the right eye was noted.  It was 
noted that there was no corneal staining and no abrasion to 
the eye.  The incident, in which the Veteran was hit in the 
face with a bottle, made no reference to his right eye and 
specifically stated that only the left eye was irritated.  On 
separation examination in May 1975, the Veteran made no 
complaints regarding right eye, and his eyes were found to 
have no abnormalities.  Since the Veteran's eyes were found 
to be within normal limits on separation and there were no 
recorded complaints involving the right eye during a three-
year period of service, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
right eye disability.  38 C.F.R. § 3.303(b).  

Private treatment records from September 2003 to February 
2004 show treatment for retinal detachment.  An October 2003 
note states that the Veteran's right eye condition was 
probably secondary to his cataract and his trauma at a 
younger age, though the specific trauma was unstated.  
However, the records do not show that any right eye 
disability was incurred in or aggravated by service.  

The Veteran underwent a VA examination in March 2004.  The 
Veteran had presbyopia.  The visual acuity in his right eye 
uncorrected was less than 20/200 near and less than 20/400 
far.  Right eye corrected was 20/200 near and approximately 
20/50 at five feet, which is equivalent to 20/200 at far 
corrected.  No diplopia was noted during the examination.  
Intraocular pressures were 13 in his right eye and 14 in his 
left eye, reported as normal.  The Veteran had an iridectomy 
on his right eye with a posterior chamber intraocular lens in 
place.  Dilated fundus examination showed some floaters and 
some interlimiting membrane changes before the macula of the 
right eye.  The examination showed lattice degeneration of 
both eyes.  The examiner opined that it was highly unlikely 
given the time span that the cataracts removed from the right 
eye were related to any trauma suffered in service.  The 
examiner referred to the information he received from a 
doctor who conducted the Veteran's retinal detachment 
surgery, stating that, the cataract was hindering the efforts 
to repair the retina and was therefore removed.  The examiner 
confirmed that the lattice was the cause of the retinal 
detachment, and that the Veteran's lattice degeneration was 
not caused by service.  After reviewing the Veteran's service 
medical records, the examiner concluded that, beyond any 
doubt, there was insufficient trauma to the right eye during 
service to cause the Veteran's retinal detachment or 
cataracts.  The examiner opined that the minor trauma 
suffered according to the military medical records was highly 
unlikely to have caused the cataract in the Veteran's right 
eye.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current right eye condition.  There is no competent medical 
opinion of record relating the Veteran's right eye condition 
to his service or any event in service.  The only medical 
opinion addressing the matter found a relationship between 
any right eye disability and the veteran's service to be 
unlikely.

The Veteran contends that his current right eye condition is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's right eye condition is in March 2004, 
approximately 29 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's right 
eye condition developed in service or is due to any event or 
injury in service.  Therefore, the Board concludes that right 
eye condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in June 2004; and a rating 
decision in April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2005 
statement of the case.  The Veteran received additional 
notice in March 2006.  However, the Board finds that the 
issuance of an additional supplemental statement of the case 
is not required because no evidence has been submitted 
subsequent to the April 2005 statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2008).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Entitlement to service connection for right eye disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


